PER CURIAM.
Sentence to life without benefit, the maximum under the Habitual Offender Law, LSA-R.S. 15:529.1, for a fourth offender1 before the court on the non-violent crime of possessing stolen things, LSA-R.S. 14:69, appears to be unconstitutionally excessive. Compare Solem v. Helm, 463 U.S. 277, 103 S.Ct. 3001, 77 L.Ed.2d 637 (1983). Defendant’s sentence is vacated and he is to be resentenced complying fully with LSA-C. Cr.P. art. 894.1.
SENTENCE VACATED; REMANDED TO TRIAL COURT.

. Defendant’s other convictions involved simple burglary, receiving stolen goods, and possession of cocaine with intent to distribute,